Citation Nr: 1312298	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  09-32 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for service-connected adjustment disorder with mixed anxiety and depressed mood. 

2. Entitlement to a total evaluation based on individual unemployability (TDIU) between May 30, 2008, and November 1, 2010, due to service-connected adjustment disorder with mixed anxiety and depressed mood. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to September 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran has since relocated and the Winston-Salem, North Carolina, RO is now handling her claim.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claims.  The documents within the electronic claims file have been reviewed by the Board and are discussed, in pertinent part, below.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran submitted a statement from her VA counselor with her May 2008 claim for an increased rating for adjustment disorder with mixed anxiety and depressed mood.  The counselor explicitly stated that "her depression is so severe that she is in need of continued psychiatric treatment and cannot obtain or retain employment."  As such, a Rice-type TDIU claim has been raised by the record and is properly under the Board's jurisdiction.  However, in August 2009, the Veteran filed a statement, which the RO construed as a formal TDIU claim and adjudicated it as such.  Initially, the RO denied entitlement to a TDIU by way of the January 2010 rating decision; however, since that time, the RO has granted a TDIU, effective November 1, 2010.  See December 2011 rating decision within the electronic claims file.   As the Veteran is receiving a "traditional" TDIU as of November 1, 2010, the question of whether a Rice-type TDIU is warranted is limited to between the date of the Veteran's May 2008 increased rating claim, May 30, 2008, and November 1, 2010, the effective date of the "traditional" TDIU. 

The Board also notes that a "traditional" TDIU claim considers whether a Veteran is unemployable due to any service-connected disabilities, alone or in concert.  In contrast, a Rice-type TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disability on appeal - in this case, the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood.  As such, a "traditional" TDIU claim is inclusive of a Rice-type TDIU claim; however, the period under review in this claim is limited to the Rice-type TDIU.  The question is, therefore, whether the Veteran is entitled to a TDIU, due to her service-connected adjustment disorder with mixed anxiety and depressed mood alone, between May 30, 2008, and November 1, 2010.

In light of the above, the issues on appeal are as stated on the title page.

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims files reveals that further development is required before the issues on appeal are decided. 

In connection with the claim for an increased rating for the Veteran's service connected adjustment disorder with mixed anxiety and depressed mood (hereinafter referred to as "psychiatric disorder"), a Statement of the Case (SOC) was issued in August 2009.  Thereafter, the Veteran's Social Security Administration (SSA) records, received in October 2009 (in CD form included within the paper claims file), and an April 2011 VA mental disorders examination report (included within the electronic claims file) were added to the record.  No supplemental SOC (SSOC) was issued after the receipt of these records. 

The RO certified the case to the Board in September 2010 and it was received by the Board in October 2010.  The RO was in receipt of the SSA records prior to the transfer of the claims file to the Board.  Regarding evidence received prior to such a transfer, 38 C.F.R. § 19.37 states that an SSOC will be furnished unless the additional evidence received duplicates evidence previously of record which was discussed in the SOC or a prior SSOC, or the additional evidence is not relevant to the issue, or issues, on appeal.  In this case, the SSA records were newly obtained by the RO and were not addressed in the SOC or in any SSOC.  Moreover, the April 2011 VA examination report, while obtained after transfer of the paper claims file to the Board, was also newly obtained and not addressed in the SOC or in any SSOC.

An SSOC must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC and/or SSOC has been issued.  38 C.F.R. § 19.31 (2012).  In this case, no such SSOC was issued after the SSA records and VA examination report were added to the evidence of record. Since the additional evidence in question is neither duplicative of other evidence, nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be remanded back to the RO.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2012).

Moreover, with regard to the Veteran's claim for TDIU due to her psychiatric disorder, raised by the record in May 2008, the evidence is not developed to the extent necessary in order to decide the claim.  In particular, the May 2008 statement by the Veteran's VA counselor, a licensed clinical social worker (LCSW), unequivocally states that "her depression is so severe that she is in need of continued psychiatric treatment and cannot obtain or retain employment at this time."  The Veteran also reported to a VA examiner in May 2008 that she had been out of work for five years.  However, just weeks prior, in April 2008, the Veteran was treated in a VA Mental Health Outpatient clinic, during which time it is noted that she "requested a letter for her job."  The LCSW (the same LCSW that completed the May 2008 statement noted above) issued a statement as follows:  "[P]lease note that [the Veteran] recently had a medical procedure and is recuperating ok but needs to stay home. [W]e are writing on her behalf to excuse her from her job until May 25, 2008."  Thus, within weeks, the LCSW issued two relatively inconsistent statements.

Further, in March 2009, the same LCSW again submitted a statement in support of the Veteran's claim, in which the Veteran was reported to have "made tremendous progress as she learned to cope with depressive symptoms."  There is no suggestion in this report that she is unable to obtain or maintain employment.  In fact, no evidence other than the LCSW statement submitted with the May 30, 2008, claim suggests that the Veteran was unemployable prior to the RO's determination following her "traditional" TDIU claim.

Because it is unclear whether the Veteran was, in fact, unemployable between May 30, 2008, and November 1, 2010, the Board finds that a medical opinion as to employability during that time period is necessary.  Thus, this issue must be remanded for that purpose.  Upon examination, the examiner should provide an opinion as to whether the Veteran was precluded solely by reason of her service-connected psychiatric disorder from obtaining and maintaining any form of substantially gainful employment consistent with her education and occupational experience between May 30, 2008, and November 1, 2010. 

Finally, the Veteran's VA outpatient treatment records are included in the claims file dating from more than one year prior to the May 2008 claim through July 15, 2009.  The record suggests the Veteran has continued to receive treatment.  She reported at the time of her May 2008 claim that she was receiving treatment at the VA hospital in Brooklyn, New York.  The VA LCSW indicated in 2008 and 2009 that the Veteran was a long-time patient.  This LCSW was from the VA New York Harbor Healthcare System.  The VA examiner in April 2011 also documented the Veteran's report of psychotherapy at least four times in the prior year.  The facility was not identified in the report; however, in that the Veteran now resides in North Carolina, the Board presumes that her treatment is now within the VA system within the Winston-Salem jurisdiction.  Yet, despite the clear documentation of ongoing treatment in the VA system, relevant VA treatment records, dated since July 15, 2009, have not been associated with the claims folder, either physically or electronically.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  Upon remand, the RO should obtain all relevant VA treatment records from July 15, 2009, to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain copies of all relevant VA treatment records dated from July 15, 2009, to the present. Such records must either be printed and associated with the Veteran's paper claims file or uploaded into the Veteran's electronic file.  The Veteran's SSA records should also be either printed and placed in the Veteran's paper claims file or uploaded into the Veteran's electronic file.

2.  Thereafter, the RO must forward the Veteran's complete VA claims file, including any pertinent evidence within the electronic claims file, and a copy of this Remand, to a VA psychiatric examiner for a medical opinion as to the Veteran's employability between May 30, 2008, and November 1, 2010.   

Based upon a review of the claims file, in particular a review of the records dating between April 2008 and  October 2010, the examiner should address the level of social and occupational impairment attributable to the Veteran's service-connected psychiatric disorder. Specifically, the examiner should opine as to the Veteran's ability to obtain and maintain substantially gainful employment due to her service-connected psychiatric disorder from May 2008 through October 2010.  The examiner should opine whether the Veteran was precluded solely by reason of her service-connected psychiatric disorder from obtaining and maintaining any form of substantial gainful employment consistent with her education and occupational experience between May 2008 through October 2010.  The examiner is advised that only symptoms related to the Veteran's service-connected psychiatric disorder should be considered in determining whether the Veteran was precluded from obtaining and maintaining employment during this time.  Symptoms related to other service-connected disabilities or non-service-connected disabilities should not be considered in this determination. 

In setting forth this opinion, the examiner is asked to discuss the seemingly inconsistent statements by the VA LCSW in April 2008 and May 2008 related to the Veteran's employability.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible, preferably typewritten, report and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing remand directives 1 and 2, and  undertaking any additional development deemed appropriate, the RO should readjudicate the Veteran's claims.  If either claim remains denied, the RO should issue an appropriate supplemental SOC, to include a review of all new evidence submitted into the record since the August 2009 SOC, and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


